           Case 1:19-cv-02514-KBJ Document 19 Filed 08/26/19 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN KAREM,


                Plaintiff,

      v.                                                      Case No. 1:19-cv-02514-KBJ

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                Defendants.


                         NOTICE OF ERRATA FOR REPLY BRIEF

       Plaintiff Brian Karem, by and through his undersigned attorneys, respectfully submits

this Notice of Errata to identify the following inadvertent error in the Reply Brief filed at ECF

No. 18:

   Reply Brief                                          Errata
  Page Number
          14        The sentence

                    “Indeed, the public statement Ms. Grisham made after this lawsuit was filed
                    focused on the importance of the agent’s account to her decision. She stated
                    that a suspension was warranted because Mr. Karem’s conduct ‘threatened
                    to escalate . . . into a physical [confrontation] to the point that the Secret
                    Service . . . intervene[d],’ id. at 8 (emphasis added).”

                    should read:

                    “Indeed, the public statement Ms. Grisham made after this lawsuit was filed
                    focused on the importance of the agent’s account to her decision. She stated
                    that a suspension was warranted because Mr. Karem’s conduct ‘threatened
                    to escalate . . . into a physical [confrontation] to the point that the Secret
                    Service . . . intervene[d],’ Ex. P at 2 (emphasis added).
         Case 1:19-cv-02514-KBJ Document 19 Filed 08/26/19 Page 2 of 3



The attached Corrected Declaration of Theodore J. Boutrous, Jr. in Further Support of Plaintiff’s

Motion for a Temporary Restraining Order and Preliminary Injunction, which attaches Exhibit P,

should replace the declaration filed at ECF No. 18-1.




 Dated: August 26, 2019                             Respectfully submitted,

                                                    /s/ Theodore J. Boutrous, Jr.        __
                                                    Theodore J. Boutrous, Jr., (D.C. Bar No.
                                                    420440)
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    333 South Grand Ave.,
                                                    Los Angeles, California 90071
                                                    Tel: (213) 229-7804
                                                    tboutrous@gibsondunn.com

                                                    Thomas H. Dupree, Jr. (D.C. Bar. No.
                                                    467195)
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    Tel: (202) 955-8547
                                                    tdupree@gibsondunn.com

                                                    Anne Champion (pro hac vice forthcoming)
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    200 Park Avenue
                                                    New York, New York 10166-0193
                                                    Tel: (212) 351-5361
                                                    achampion@gibsondunn.com

                                                    Counsel for Plaintiff Brian Karem




                                                2
          Case 1:19-cv-02514-KBJ Document 19 Filed 08/26/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I filed this Notice of Errata with the United

States District Court for the District of Columbia using the CM/ECF system, which will cause it

to be served on all counsel of record.


 Dated: August 26, 2019

                                                  /s/ Theodore J. Boutrous, Jr.        __
                                                  Theodore J. Boutrous, Jr., (D.C. Bar No.
                                                  420440)
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  333 South Grand Ave.,
                                                  Los Angeles, California 90071
                                                  Tel: (213) 229-7804
                                                  tboutrous@gibsondunn.com

                                                  Thomas H. Dupree, Jr. (D.C. Bar. No.
                                                  467195)
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  Tel: (202) 955-8547
                                                  tdupree@gibsondunn.com

                                                  Anne Champion (pro hac vice forthcoming)
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  200 Park Avenue
                                                  New York, New York 10166-0193
                                                  Tel: (212) 351-5361
                                                  achampion@gibsondunn.com

                                                  Counsel for Plaintiff Brian Karem
            Case 1:19-cv-02514-KBJ Document 19-1 Filed 08/26/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,


                 Plaintiff,

       v.                                                     Case No. 1:19-cv-02514-KBJ

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                 Defendants.




        CORRECTED DECLARATION OF THEODORE J. BOUTROUS, JR.
           IN FURTHER SUPPORT OF PLAINTIFF’S MOTION FOR A
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        I, THEODORE J. BOUTROUS, JR., hereby declare under penalty of perjury the

following:

        1.      My name is Theodore J. Boutrous, Jr. I am a partner with the law firm of Gibson,

Dunn & Crutcher LLP and a member of the bar of this Court. I represent Plaintiff Brian Karem

(“Karem”) in the above-captioned action. By virtue of my direct involvement in this matter, I

have personal knowledge of the content of this declaration, and I could and would competently

testify to the truth of the matters stated herein.

        2.      Attached as Exhibit A is a true and correct copy of an article by Charles Taylor,

published by Salon, entitled “When Playboy was hot,” dated October 9, 2002, available at

https://www.salon.com/2002/10/09/playboy_2/.
            Case 1:19-cv-02514-KBJ Document 19-1 Filed 08/26/19 Page 2 of 5



           3.   Attached as Exhibit B is a true and correct copy of an article by Greg Kandra,

published by CBS News, entitled “Was That Question A Plante?,” dated August 14, 2007,

available at https://www.cbsnews.com/news/was-that-question-a-plante/.

           4.   Attached as Exhibit C is a true and correct copy of an article by Steven V.

Roberts, published by The New York Times, entitled “Washington Talk: The Presidency;

Shouting Questions At Reagan,” dated October 21, 1987, available at

https://www.nytimes.com/1987/10/21/us/washington-talk-the-presidency-shouting-questions-at-

reagan.html.

           5.   Attached as Exhibit D is a true and correct copy of an article by Joseph Curl,

published by The Washington Times, entitled “The White House press corps is broken beyond

repair,” dated June 19, 2018, available at

https://www.washingtontimes.com/news/2018/jun/19/white-house-press-corps-broken-beyond-

repair/.

           6.   Attached as Exhibit E is a true and correct copy of an article by Matthew Felling,

published by CBS News, entitled “Picking Bush’s Brain,” dated August 14, 2007, available at

https://www.cbsnews.com/news/picking-bushs-brain/.

           7.   Attached as Exhibit F is a true and correct copy of an article by Elizabeth

Williamson, published by The New York Times, entitled “Stephanie Grisham’s Turbulent Ascent

to a Top White House Role,” dated August 22, 2019, available at

https://www.nytimes.com/2019/08/22/us/politics/stephanie-grisham-press-secretary.html.

           8.   Attached as Exhibit G is a true and correct copy of an article by Dana Milbank,

published by The Washington Post, entitled “Let’s ‘gut check’ all of Trump’s vulgar,

unpresidential statements,” dated August 23, 2019, available at
        Case 1:19-cv-02514-KBJ Document 19-1 Filed 08/26/19 Page 3 of 5



https://www.washingtonpost.com/opinions/how-beastly-is-trump-the-post-gut-checker-

investigates/2019/08/23/72b70ab2-c5b3-11e9-b5e4-54aa56d5b7ce_story.html.

       9.      Attached as Exhibit H is a true and correct copy of an article by Ronald G.

Shafer, published by The Washington Post, entitled “The White House reporters who made

presidents fume long before Jim Acosta,” dated November 18, 2018, available at

https://www.washingtonpost.com/history/2018/11/18/white-house-reporters-who-made-

presidents-fume-long-before-jim-acosta/.

       10.     Attached as Exhibit I is a true and correct copy of an article by Byron Tau and

Donovan Slack, published by Politico, entitled “Obama interrupted by heckling reporter,” dated

June 15, 2012, available at https://www.politico.com/blogs/politico44/2012/06/obama-

interrupted-by-heckling-reporter-126301.

       11.     Attached as Exhibit J is a true and correct copy of an article by Dave Boyer,

published by The Washington Times, entitled “Obama scolds reporter for asking question at press

conference,” dated October 18, 2016, available at

https://www.washingtontimes.com/news/2016/oct/18/obama-scolds-reporter-question-press-

conference/.

       12.     Attached as Exhibit K is a true and correct copy of an article by Danielle

Wallace, published by Fox News, entitled “Trump’s ‘chopper talk’ news conference blow away

White House press corps: report,” dated August 23, 2019 available at

https://www.foxnews.com/politics/trump-chopper-talks-reporters-criticize-accesible-

accountable-marine-one-helicopter-press-secretary-grisham.

       13.     Attached as Exhibit L is a true and correct copy of a letter dated September 20,

2018, from Erica S. Hamrick, Deputy Chief of Hatch Act Unit to Noah Bookbinder, Executive
         Case 1:19-cv-02514-KBJ Document 19-1 Filed 08/26/19 Page 4 of 5



Director, Citizens for Responsibility and Ethics in Washington regarding Stephanie Grisham,

available at

https://s3.amazonaws.com/storage.citizensforethics.org/wpcontent/uploads/2018/09/21140938/G

rishamHatchLetter.pdf.

       14.     Attached as Exhibit M is a true and correct copy of an article by Kenneth P.

Vogel and Jeremy W. Peters, published by The New York Times, entitled “Trump Allies Target

Journalists Over Coverage Deemed Hostile to White House,” dated August 25, 2019, available at

https://www.nytimes.com/2019/08/25/us/politics/trump-allies-news-media.html.

       15.     Attached as Exhibit N is a true and correct copy of a Tweet by President Donald

J. Trump (@realDonaldTrump), dated August 25, 2019 at 10:30 a.m., available at

https://twitter.com/realdonaldtrump/status/1165677808896507904.

       16.     Attached as Exhibit O is a true and correct copy of an article by Jose A. DelReal,

published by The Washington Post, entitled “Trump denies mocking journalist who has

disability, demands an apology,” dated November 26, 2015, available at

https://www.washingtonpost.com/politics/trump-denies-mocking-journalist-with-disability--and-

demands-an-apology/2015/11/26/797e011c-9492-11e5-b5e4-279b4501e8a6_story.html.

       17.     Attached as Exhibit P is a true and correct copy of an article by Paul Farhi,

published by The Washington Post, entitled “Reporter sues White House over 30-day suspension

of press pass following confrontation,” dated August 20, 2019, available at

https://www.washingtonpost.com/lifestyle/style/reporter-sues-white-house-over-30-day-

suspension-of-press-pass-following-confrontation/2019/08/20/e0d0b768-c384-11e9-b5e4-

54aa56d5b7ce_story.html.
Case 1:19-cv-02514-KBJ Document 19-1 Filed 08/26/19 Page 5 of 5



    I declare under penalty of perjury that the foregoing is true and correct.

    Executed on this 26th day of August 2019.


                                   __/s/ Theodore J. Boutrous, Jr.
                                   Theodore J. Boutrous, Jr
Case 1:19-cv-02514-KBJ Document 19-2 Filed 08/26/19 Page 1 of 4




                Exhibit P
   8/26/2019         Brian
                     Case  Karem: Reporter sues White HouseDocument
                             1:19-cv-02514-KBJ              over 30-day suspension of press 08/26/19
                                                                          19-2 Filed        pass following confrontation
                                                                                                            Page 2 of- The
                                                                                                                         4 Washington Post
    The Washington Post

Style

Reporter sues White House over 30-day suspension of press pass
following confrontation

By Paul Farhi
August 20

A reporter for Playboy magazine sued President Trump on Tuesday to regain a press pass he alleged officials
suspended in violation of his constitutional rights.

Brian Karem, a CNN contributor who covers the White House for the magazine, said in the suit that the 30-day
suspension of his credential is an attempt to silence his coverage and was decided arbitrarily. He named White
House press secretary Stephanie Grisham and President Trump as defendants, and is seeking a temporary
restraining order that would lift the suspension of his “hard” pass, which gives reporters largely unfettered
access to the White House grounds.

Karem is the second journalist that officials in Trump’s administration have sought to ban and the second to
sue over the twin decisions, which are unprecedented in modern White House history.




The White House suspended the credentials of CNN reporter Jim Acosta last fall after he engaged in a testy
exchange with Trump at a news conference. A federal judge quickly sided with him and CNN after they sued,
issuing a restraining order against the White House, which lifted its ban.

Karem’s suit makes much the same legal argument as Acosta’s — that his suspension violates his First
Amendment right of free speech and Fifth Amendment right of due process, given that the White House has no
rules or procedures in place to warrant such action. Karem is represented by Ted Boutrous, the lawyer who
represented Acosta and CNN.

Grisham notified Karem this month that she was revoking his pass as a result of a July 11 incident in the Rose
Garden.

Following Trump’s remarks at a “social media summit” with bloggers and online supporters last month, Karem
engaged in a brief exchange of words with members of the audience; Karem later said his comments were
meant to be lighthearted. He received an immediate reply from a guest at the event, former Trump White
House aide and radio talk-show host Sebastian Gorka.


   https://www.washingtonpost.com/lifestyle/style/reporter-sues-white-house-over-30-day-suspension-of-press-pass-following-confrontation/2019/08/20/e…   1/3
   8/26/2019              Brian
                          Case  Karem: Reporter sues White HouseDocument
                                  1:19-cv-02514-KBJ              over 30-day suspension of press 08/26/19
                                                                               19-2 Filed        pass following confrontation
                                                                                                                 Page 3 of- The
                                                                                                                              4 Washington Post



Karem responded to Gorka by inviting him to have “a long conversation” outside the grounds. Gorka appeared
to take this as a challenge and walked over to confront Karem, calling him “a punk.” Karem said he later sought
to settle the matter by shaking hands with Gorka, but was rebuffed.

Grisham issued a “preliminary” decision to suspend Karem’s access three weeks after the event, noting that
Trump had concurred with the decision. She said in a letter to Karem that his “disruptive behavior” at the July
11 event “violated the basic standards governing such events,” although she acknowledged that there are no
explicit rules describing these standards.

She wrote that Karem had “insulted an invited guest of the White House . . . threatened to escalate a verbal
altercation into a physical one and . . . re-engaged with Mr. Gorka in what quickly became a confrontational
manner while repeatedly disobeying a White House staffer’s instructions to leave.”




Grisham told Karem that the decision to suspend him was final last week.

In a statement, Grisham said, “II stand by my decision to temporarily suspend Mr. Karem’s hard pass for 30
days due to his behavior at a Rose Garden event. The purpose of a hard pass is to provide access to the White
House so members of the press can report and ask questions of officials who are taking questions. Mr. Karem
did not use the access granted to him for journalistic purposes - in fact, the President had left the event.
Instead, he used his press pass to insult invited guests and make comments that threatened to escalate into a
physical confrontation to the point that the Secret Service intervened.”

Boutrous, in a statement, said, “We are confident that the administration’s latest punitive and lawless action
against a journalist will not stand, and we look forward to our day in court.”

The White House Correspondents’ Association has weighed in on Karem’s behalf, saying in a statement last
week that it is “deeply concerned” about the suspension. “Such a move could have a chilling effect on working
journalists,” it said. “As we have said before, we believe everyone should conduct themselves professionally at
the White House.”




Paul Farhi
Paul Farhi is The Washington Post's media reporter. He started at The Post in 1988 and has been a financial reporter, a
   https://www.washingtonpost.com/lifestyle/style/reporter-sues-white-house-over-30-day-suspension-of-press-pass-following-confrontation/2019/08/20/e…   2/3
   8/26/2019            Brian Karem: Reporter sues White HouseDocument
                                                               over 30-day suspension of press 08/26/19
                                                                                               pass following confrontation
                                                                                                               Page 4 of- The
                                                                                                                            4 Washington Post
political reporter and aCase    1:19-cv-02514-KBJ
                         Style reporter.   Follow                           19-2 Filed




                                                           Support the work.
                                             Special offer | Try unlimited access for $10 $1.

                                                                 Try 1 month for $1


                                                                 Send me this offer

         Already a subscriber? Sign in




   https://www.washingtonpost.com/lifestyle/style/reporter-sues-white-house-over-30-day-suspension-of-press-pass-following-confrontation/2019/08/20/e…   3/3
